Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicant’s Preliminary Amendments and Remarks of 3/3/2021.   The amendments have been entered.   Claims 1-14 are now pending.

Claim Rejections - 35 USC § 112
3.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.          Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             As to claims 6, 7, 8, 13, and 14, it is not clear about the limitations “the other optical transceiver” that is recited in each claim.  Figure 2 shows an optical transceiver 1100-1 that communicate with another optical transceiver 1200-1.   However, it is not clear which optical transceiver is “the other optical transceiver”. 
            Claim 6 recites the limitation "the other optical transceiver" in lines 2-3 and line 7.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the other optical transceiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 8 recites the limitation "the other optical transceiver" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 13 recites the limitation "the other optical transceiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the other optical transceiver" in lines 2 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.          Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (US Patent Application Publication No: 2005/0244161 A1).
             Regarding claim 1, Satoh teaches an optical transceiver (OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3a, shown in figs. 4, 5 and 200 in fig. 5), comprising:
             an optical transmitter (TUNABLE LD 30 in fig. 5) configured to sequentially generate a plurality of optical transmission signals (see paragraphs 0144, lines 7-18, 0151, 0152 and ch λA1  in figs. 4, 5) each including transmission wavelength information (see paragraph 0144, lines 3-18) and output the plurality of optical transmission signals (see paragraph 0149, lines 1-10, and  
            a controller (FIRST CONTROL SECTION 10a in fig. 5) configured to generate the transmission wavelength information for each of the plurality of optical transmission signals (see paragraphs 0143, 0144).

            Regarding claim 2, Satoh also teaches the optical transceiver (OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3a, figs. 4, 5) generates each of the plurality of optical transmission signals (ch λA1, ch λA2, ch λB1, figs. 4, 5) by superposing an optical signal corresponding to the transmission wavelength information and an optical signal having a wavelength indicated by the transmission wavelength information (see paragraphs 0145, 0147, 0152, 0221, lines 1-4, and paragraph 0255 and fig. 11).

            Regarding claim 3, Satoh also teaches the optical signal corresponding to the transmission wavelength information and the optical signal having a wavelength indicated by the transmission wavelength information are optical signal of different channels (see paragraph 0082, lines 4-7, paragraph 0255, lines 5-11, paragraph 0306, lines 3-6).

            Regarding claim 4, Satoh also teaches a channel of the optical signal corresponding to the transmission wavelength information is an auxiliary management and control channel (see paragraph 0144, lines 1-12, paragraph 0221, lines 1-4).

A1, ch λA2, ch λB1 shown in figs. 4, 5) is transmitted to another optical transceiver (OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b in figs. 4, 7) through the multiplexer/demultiplexer (MUX/DEMUX of fig. 4 and WDM TRANSMISSION APPARATUS #1 of fig. 5).

            Regarding claim 6, as it is understood in view of the above 112 problem, Satoh further teaches an optical receiver (RXPORT 22a in fig. 5) receiving an optical response signal (see paragraphs 0142, 0246, note that optical signals transmitted from the other side optical transmission and reception apparatus 3b, transmitted over fiber line 90, can also be received by RXPORT 22a of fig. 5) that is transmitted from the another optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b, shown in fig. 4 and 7) in response to any one of the plurality of optical transmission signals (the optical channels ch λA1, ch λA2, ch λB1) through the multiplexer/demultiplexer (the MUX/DEMUX of fig. 4 and WDM TRANSMISSION APPARATUS #1 of fig. 5) and including reception wavelength information and transmission wavelength information (paragraph 0142, lines 1-5), wherein the controller (the FIRST CONTROL SECTION 10a of fig. 4) identifies a transmission wavelength and a reception wavelength for communication with the another optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b) based on the reception wavelength information and the transmission wavelength information included in the optical response signal (see paragraph 0147, lines 1-10). 

A1, ch λA2, ch λB1) corresponding to the link information (paragraph 0251, lines 4-9) and outputs the generated optical signal (ch λA1, ch λA2, ch λB1 in figs. 4, 5) to the multiplexer/demultiplexer (the MUX/DEMUX in figs. 4, 5). 

               Regarding claim 8, as it is understood in view of the above 112 problem, Satoh further teaches an optical transceiver (OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3a, shown in figs. 4, 5), comprising: 
               an optical receiver (RXPORT 22a and PDR 17 in fig. 5) receiving an optical transmission signal that is transmitted from another optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b, shown in figs. 4, 7) and including transmission wavelength information (paragraph 0143, 0144) through a connected multiplexer/demultiplexer (MUX/DEMUX in figs. 4, 5); and 
               a controller (FIRST CONTROL SECTION 10a in fig. 5) configured to identify a reception wavelength for communication with the another optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b) based on the transmission wavelength 

               Regarding claim 9, Satoh teaches the optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3a) further comprising an optical transmitter (TUNABLE LD 30, fig. 5) configured to sequentially generate a plurality of optical response signals (paragraph 0144, lines 7-18, paragraph 0151, 0152, and the optical ch λA1, ch λA2, ch λB1 in fig. 4) each including transmission wavelength information and reception wavelength information about the identified reception wavelength in response to the optical transmission signal (paragraph 0142, lines 1-5) and output the plurality of optical response signals to the multiplexer/demultiplexer (the MUX/DEMUX in fig. 4), wherein the controller (the FIRST CONTROL SECTION 10a in fig. 5) generates the transmission wavelength information and the reception wavelength information for each of the plurality of optical response signals (paragraph 0147, lines 1-10).

          Regarding claim 10, Satoh teaches the optical transmitter (the TUNABLE LD 30, fig. 5) generates each of the plurality of optical response signals (the optical ch λA1, ch λA2, ch λB1, fig. 4) by superposing an optical signal corresponding to the transmission wavelength information and the reception wavelength information and an optical signal having a wavelength indicated by the transmission wavelength information (see paragraph 0144, lines 3-18, paragraph 0149, lines 1-10, and paragraphs 0151, 0152). 

           Regarding claim 11, Satoh teaches the optical signal corresponding to the transmission wavelength information and the reception wavelength information and the optical signal 

             Regarding claim 12, Satoh also teaches a channel of the optical signal corresponding to the transmission wavelength information and the reception wavelength information is an auxiliary management and control channel (see paragraph 0144, lines 1-12, paragraph 0221, lines 1-4).

              Regarding claim 13, as it is understood in view of the above 112 problem, Satoh also teaches any one of the plurality of optical response signals (ch λA1, ch λA2, ch λB1, fig. 4) is transmitted to the another optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b, shown in figs. 4, 7) through the multiplexer/demultiplexer (the MUX/DEMUX of fig. 4). 

            Regarding claim 14, as it is understood in view of the above 112 problem, Satoh also teaches the optical receiver (RXPORT 22a and PDR 17 of fig. 5) receives an optical signal that is transmitted from another optical transceiver (the OPTICAL TRANSMISSION AND RECEPTION APPARATUS 3b) in response to any one of the plurality of optical response signals (the optical signals ch λA1, ch λA2, ch λB1, shown in figs. 4, 5, 6) through the multiplexer/demultiplexer (the MUX/DEMUX of figs. 4, 5, 6, 7) and corresponding to optical link information (paragraph 0251, lines 1-5), and the controller (the FIRST CONTROL SECTION 10a of figs. 5, 6) identifies a 


Conclusion
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636